DETAILED ACTION
This final action is in response to amendment filed on 02/25/2021. In this amendment, claims 1, 3, 10, 12-14 and 20 have been amended, claim 2 has canceled and claims 21-22 have been added. Claims 1 and 3-22 are pending, with claims 1 and 12 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to and the benefit of U.S. Provisional Patent Application Serial No. 62/665,838, filed May 02, 2018.

Response to Arguments
Drawings Objections 
Objections have been withdrawn in view of submission of corrected drawing sheets.
Specification Objection
Objection has been withdrawn in view of submission of corrected drawing sheets and amended specification.
Claims Objections 
Objections have been withdrawn in view of amended claims.
§101 Rejections

Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed 02/25/2021, applicant argues in substance that:
The claims are not directed to any judicial exception (remarks, pages 10-11). 
The examiner respectfully disagrees. The claims recite a mental process because they can be performed in the human mind. For instance, the human can perform in the human mind the steps of receiving data identifying a presence of at least one anomaly, determining a correlation and determining a presence of malware.
 The claims do not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover 'practical' performance in the mind. In particular, the claimed technical feature of automatically initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly cannot be practically performed in the human mind. That is, there is no way a human can transmit a request to a sensor payload to initiate a remediation action in the network or initiate a remediation action in the network directly in his/her mind (remarks, page 11). 
The examiner respectfully disagrees. Limitation transmitting a request to a sensor payload to initiate a remediation action in the network is an optional limitation. A human can initiate a remediation action in the network directly in his/her mind by planning a remediation action.
The examiner fails to establish a prima facie case that the Applicant's claims are not patent eligible under 35 U.S.C. §101 (remarks, pages 11-12). 
The examiner respectfully disagrees. The claims are ineligible because, for instance, for claim 1, the claim is directed to a process. Thus, it is directed to one of the statutory categories of invention (Step 1: Yes). The claim recites the following limitations which have been identified as reciting mental processes: receiving data identifying a presence of at least two anomalies in respective portions of a processing function of a network captured by at least one of two different sensor payloads or one sensor payload at two different times; determining if a correlation exists between the at least two anomalies using the data captured by the at least one of the two different sensor payloads or the one sensor payload at the two different times; if a correlation exists between the at least two anomalies, determining that there is a presence of malware in the processing function of the network: and in response to the determination of the presence of malware, automatically identifying the malware and initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly. These are mental processes because they can be performed in the human mind. For instance, the human can perform in the human mind the steps of receiving data identifying a presence of at least one anomaly, determining a correlation and determining a presence of malware (Step 2A Prong One: YES). The claim recites the following limitations which have been identified as additional elements: 1. A method for malware characterization, comprising. The additional elements above, when taken individually or viewed as an ordered combination the claims as a whole, do not appear (Step 2A Prong Two: No). The additional elements above, when taken individually or viewed as an ordered combination the claims as a whole, do not appear to amount to significantly more than the abstract idea (Step 2B: No). Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101. The examiner presented why the claims are ineligible. Thus, the examiner established a prima facie case according to MPEP 2106.07.
The examiner fails to identify which specific portion of the Applicant's claims the Examiner is alleging is directed to a mental process (remarks, page 12). 
The examiner respectfully disagrees. The mental process, for instance for claim 1, is receiving data identifying a presence of at least two anomalies in respective portions of a processing function of a network captured by at least one of two different sensor payloads or one sensor payload at two different times; determining if a correlation exists between the at least two anomalies using the data captured by the at least one of the two different sensor payloads or the one sensor payload at the two different times; if a correlation exists between the at least two anomalies, determining that there is a presence of malware in the processing function of the network: and in response to the determination of the presence of malware, automatically identifying the malware and initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly.
The Applicant's independent claims as a whole and including the technical feature of "in response to the determination of the presence of malware, automatically 
The examiner respectfully disagrees. Limitation "in response to the determination of the presence of malware, automatically identifying the malware and initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly" is a mental process itself because they can be performed in the human mind. For instance, a human can initiate a remediation action in the network directly in his/her mind by planning a remediation action.
§112(b) Rejections
Rejections have been withdrawn in view of amended claims.
§103 Rejections
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3, 14, 18-19 and 22 are objected to because of the following informalities: 
Claims 3 and 14 are missing a period at the end of the claims.
Claims 18-19 are lacking of antecedent basic for “the presence of at least one anomaly”.
For claim 22, “the recommendations module if further configured” should read “the recommendations module is further configured.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claims are directed to a process. Thus, they are directed to one of the statutory categories of invention (Step 1: Yes).
The claims recite the following limitations which have been identified as reciting mental processes:
1. 	receiving data identifying a presence of at least two anomalies in respective portions of a processing function of a network captured by at least one of two different sensor payloads or one sensor payload at two different times;
determining if a correlation exists between the at least two anomalies using the data captured by the at least one of the two different sensor payloads or the one sensor payload at the two different times;
if a correlation exists between the at least two anomalies, determining that there is a presence of malware in the processing function of the network: and
in response to the determination of the presence of malware, automatically identifying the malware and initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly.



10. comparing the data captured by the at least one sensor payload to a normal operational baseline profile of the processing function.

21. initiating a capture of additional sensor payload data, before the initiating of the action for remediating the existence of the malware, to assist in determining if a correlation exists between the at least two anomalies.
These are mental processes because they can be performed in the human mind. For instance, the human can perform in the human mind the steps of receiving data identifying a presence of at least one anomaly, determining a correlation and determining a presence of malware (Step 2A Prong One: YES).
The claims recite the following limitations which have been identified as additional elements:
1. A method for malware characterization, comprising: 

6. The method of claim 1, wherein the correlation comprises at least
one of a locational-based correlation, a memory structure correlation, a device configuration data correlation, a logic setting correlation, a temporally-based correlation, a packet/data-based correlation, a behavioral-based correlation, and a device-based correlation.

7. The method of claim 1, further comprising:

8. The method of claim 7, wherein the predicting is based on current sensor payload data or on previously observed and stored sensor payload data.

9. The method of claim 7, wherein the predicting is based on at least
one of a locational-based clustering, a temporally-based clustering, and a behavioral-based clustering.

10. The method of claim 1, wherein the at least one of the at least two anomalies is identified by

11. The method of claim 10, wherein the normal operational profile is determined using at least one of a machine learning process and an inferred specification process.

21. The method of claim 1, further comprising:

The additional elements above, when taken individually or viewed as an ordered combination the claims as a whole, do not appear to be integrated into a practical application (Step 2A Prong Two: No).
The additional elements above, when taken individually or viewed as an ordered combination the claims as a whole, do not appear to amount to significantly more than the abstract idea (Step 2B: No).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10, 12, 14-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2016/0359870, published Oct. 16, 2016) and Hentunen (US 2014/0310811, published Oct. 16, 2014).
As per claim 1, Gu discloses a method for malware characterization (see Gu abstract, method for detecting malware infection), comprising: 
receiving data identifying a presence of at least two anomalies in respective portions of a processing function of a network captured by at least one of two different sensor payloads (see Gu Fig. 2 and pars 30-32, dialog correlation 204 receiving data from rule-based detection 206 regarding inbound exploit usage (i.e., E1 and E2 transactions), binary downloading (i.e., E3 transactions), and C&C communication patterns (i.e., E4 transactions), from scan anomaly detection 208 regarding inbound malware scans (i.e., E1 transactions) and outbound infection scans (i.e., E5 transactions), and from payload anomaly detection engine 210 regrading inbound infection or exploit transactions) or one sensor payload at two different times;
if a correlation exists between the at least two anomalies using the data captured by the at least one of the two different sensor payloads (Gu Fig. 7, Enter Dialog Warning In Network Dialog Correlation Matrix at 706, Calculate Dialog Score at 712; Gu para. [0068], Each row of the network dialog correlation matrix 800 corresponds to a summary of the ongoing dialog warnings that are being generated between an individual local host and other external entities) or the one sensor payload at the two different times;
if a correlation exists between the at least two anomalies, determining that there is a presence of malware in the processing function of the network (Gu pg. 7, the dialog correlation engine is configured to detect a bot infection based on a correlation of alerts produced by the intrusion detection system, alerts produced by the scan anomaly detection engine, and alerts produced by the payload anomaly detection engine); and
in response to the determination of the presence of malware, automatically identifying the malware (Gu pg. 7, dialog correlation engine configured to output a bot infection profile if a combination of generated alerts evidences a partially ordered combination of network dialog transactions associated with a type of bot infection modeled by the bot infection dialog model).
Gu does not explicitly disclose:
initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly.
Hentunen teaches:
initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly (Hentunen par. 336, provides operators with the ability to offer malware and/or botnet remediation services. This allows operators to identify and quarantine network traffic from infected devices).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Gu with the teaching of Hentunen for initiating a remediation action including at least one of transmitting a request to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly. One of ordinary skilled in the art would have been motivated because it offers the advantage of mitigating the impact of the infection.

As per claim 3, Gu-Hentunen teaches claim 1. Gu does not explicitly disclose:
wherein the at least one of transmitting a reguest to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly comprises at least one of requesting to or re-flashing a device of the network, requesting to or isolating an infected device from the network, and requesting to or re-tasking at least one of the at least two different sensor payloads or the one sensor payload.
Hentunen teaches:
wherein the at least one of transmitting a reguest to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly comprises at least one of requesting to or re-flashing a device of the network, 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Gu with the teaching of Hentunen for the at least one of transmitting a reguest to a sensor payload to initiate a remediation action in the network or initiating a remediation action in the network directly comprises at least one of requesting to or re-flashing a device of the network, requesting to or isolating an infected device from the network, and requesting to or re-tasking at least one of the at least two different sensor payloads or the one sensor payload. One of ordinary skilled in the art would have been motivated because it offers the advantage of mitigating the impact of the infection.

As per claim 4, Gu-Hentunen teaches claim 1. Gu also discloses:
generating a report including a summary of a result of the malware characterization method of claim 1 (Gu Fig. 7, Output Infection Profile at 718).  

As per claim 5, Gu-Hentunen teaches claim 4. Gu also discloses:
wherein the report comprises a human readable file (Gu par. 33, The bot infection profile 214 may be outputted for review, for example by a network administrator).   

As per claim 6, Gu-Hentunen teaches claim 1. Gu also discloses:
wherein the correlation comprises at least one of a locational-based correlation, a memory structure correlation, a device configuration data correlation, a logic setting correlation, a temporally-based correlation, a packet/data-based correlation, a behavioral-based correlation (see Gu pars. 22 and 76, a dialog score for host i at interval t is calculated based on external-to-internal (i.e., attacker-to-victim) inbound scan (E1), external-to-internal inbound exploit and/or internal (client side) exploit (e.g., for spam bots) (E2), internal-to-external (i.e., victim outward) binary (or "egg") download (E3), internal-to-external C&C communication (e.g., for traditional C&C botnets) (E4), internal-to-external outbound infection scanning (ES), internal-to-external attack preparation (e.g., for spam bots and peer-to-peer botnets) (E6), and internal-to-external peer coordination ( e.g., for peer-to-peer botnets) (E7)), and a device-based correlation.

As per claim 10, Gu-Hentunen teaches claim 1. Gu also discloses:
wherein at least one of the at least two anomalies is identified by comparing the data captured by at least one sensor payload to a normal operational baseline profile of the processing function (Gu par. 65, In step 622, the method 600 computes a deviation distance, d(x,y), of the payload from the profile of normal traffic constructed in step 604).

Claim 12 is an apparatus claim reciting similar subject matters to those recited in the method claim 1, and is rejected under similar rationale.


wherein the recommendations module is configured to at least one of recommend and initiate a remediation action comprising at least one of requesting to or re-flashing a device, requesting to or isolating an infected device, and requesting to or re-tasking a sensor payload.
Hentunen teaches:
wherein the recommendations module is configured to at least one of recommend and initiate a remediation action comprising at least one of requesting to or re-flashing a device, requesting to or isolating an infected device (Hentunen par. 336, provides operators with the ability to offer malware and/or botnet remediation services. This allows operators to identify and quarantine network traffic from infected devices), and requesting to or re-tasking a sensor payload.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Gu with the teaching of Hentunen for the recommendations module is configured to at least one of recommend and initiate a remediation action comprising at least one of requesting to or re-flashing a device, requesting to or isolating an infected device, and requesting to or re-tasking a sensor payload. One of ordinary skilled in the art would have been motivated because it offers the advantage of mitigating the impact of the infection.

Claim 15 is an apparatus claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale.


wherein the apparatus is embedded in a computing platform (Gu par. 80, FIG. 9 is a high level block diagram of the bot infection detection method that is implemented using a general purpose computing device 900).

As per claim 18, Gu-Hentunen teaches claim 12. Gu also discloses:
Payload Anomaly Detection determines the presence of at least one anomaly and sends it to Dialog Correlation (receiving/clustering module) (see Gu Fig. 2), but does not explicitly disclose Dialog Correlation determines the presence of at least one anomaly (the presence of at least one anomaly is determined by the receiving/clustering module). However, it would have been obvious to one skilled in the art at the time of effective filing date of the claimed invention to further modify the system of Gu to combine the Payload Anomaly Detection and Dialog Correlation because in combination, each element merely performs the same function as it does separately and the combination would yield the predictable results of determining the presence of at least one anomaly by the Dialog Correlation.

As per claim 19, Gu-Hentunen teaches claim 12. Gu also discloses:
wherein the presence of at least one anomaly is determined by at least one sensor payload (see Gu Fig. 2, dialog correlation 204 receiving data from rule-based detection 206, scan anomaly detection 208, and payload anomaly detection 210).



As per claim 21, Gu-Hentunen teaches claim 1. Gu also discloses:
initiating a capture of additional sensor payload data (see Gu Fig. 2 and pars 30-32, dialog correlation 204 receiving data from rule-based detection 206 regarding inbound exploit usage (i.e., E1 and E2 transactions), binary downloading (i.e., E3 transactions), and C&C communication patterns (i.e., E4 transactions), from scan anomaly detection 208 regarding inbound malware scans (i.e., E1 transactions) and outbound infection scans (i.e., E5 transactions), and from payload anomaly detection engine 210 regrading inbound infection or exploit transactions), before the initiating of the action for remediating the existence of the malware, to assist in determining if a correlation exists between the at least two anomalies (Gu pg. 7, the dialog correlation engine is configured to detect a bot infection based on a correlation of alerts produced by the intrusion detection system, alerts produced by the scan anomaly detection engine, and alerts produced by the payload anomaly detection engine).

Claim 22 is apparatus claim reciting similar subject matters to those recited in the method claim 21, and is rejected under similar rationale.

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2016/0359870, published Oct. 16, 2016), Hentunen (US 2014/0310811, published Oct. 16, 2014) and Bardenstein (US 10,291,637, filed Jul. 5, 2016).
As per claim 7, Gu-Hentunen teaches to claim 1, but does not explicitly disclose: 
predicting an occurrence of at least one anomaly.  
Bardenstein teaches:
predicting an occurrence of at least one anomaly (Bardenstein 5:62-6:3, attribute the anomalous activity to a particular actor … This may allow them to better identify trends in the behavior of various actors, and to take steps to predict and prevent future anomalous activity).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Bardenstein for predicting an occurrence of at least one anomaly. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to take appropriate actions.

As per claim 8, Gu-Hentunen teaches claim 7, but does not explicitly disclose:
wherein the predicting is based on current sensor payload data or on previously observed and stored sensor payload data.
Bardenstein teaches:
the predicting is based on current sensor payload data or on previously observed and stored sensor payload data (Bardenstein 5:62-6:3, attribute the anomalous activity to a particular actor … This may allow them to better identify trends in the behavior of various actors, and to take steps to predict and prevent future anomalous activity).  


As per claim 9, Gu-Hentunen teaches claim 7, but does not explicitly disclose:
wherein the predicting is based on at least one of a locational-based clustering, a temporally-based clustering, and a behavioral-based clustering.
Bardenstein teaches:
the predicting is based on at least one of a locational-based clustering, a temporally-based clustering, and a behavioral-based clustering (Bardenstein 5:62-6:3, attribute the anomalous activity to a particular actor … This may allow them to better identify trends in the behavior of various actors, and to take steps to predict and prevent future anomalous activity).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Bardenstein for the predicting is based on at least one of a locational-based clustering, a temporally-based clustering, and a behavioral-based clustering. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to take appropriate actions.


wherein the receiving/clustering module is further configured to predict an occurrence of at least one anomaly in the processing function based on at least one of current sensor payload data and previously observed and stored sensor payload data.
Bardenstein teaches:
predict an occurrence of at least one anomaly in the processing function based on at least one of current sensor payload data and previously observed and stored sensor payload data (Bardenstein 5:62-6:3, attribute the anomalous activity to a particular actor … This may allow them to better identify trends in the behavior of various actors, and to take steps to predict and prevent future anomalous activity).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Bardenstein for the receiving/clustering module is further configured to predict an occurrence of at least one anomaly in the processing function based on at least one of current sensor payload data and previously observed and stored sensor payload data. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing user to take appropriate actions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2016/0359870, published Oct. 16, 2016), Hentunen (US 2014/0310811, published Oct. 16, 2014) and Huang et al. (US 2018/0027004, published Jan. 25, 2018).

wherein the normal operational profile is determined using at least one of a machine learning process and an inferred specification process.
Huang teaches:
the normal operational profile is determined using at least one of a machine learning process (Huang para. [0049], a learning machine may construct a model of normal network behavior) and an inferred specification process.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Huang for the normal operational profile is determined using at least one of a machine learning process. One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing the system to generate normal operational profile for detecting anomalies.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2016/0359870, published Oct. 16, 2016), Hentunen (US 2014/0310811, published Oct. 16, 2014) and Bhatt et al. (US 10,728,264, filed Feb. 15, 2017).
As per claim 13, Gu-Hentunen teaches to claim 12. Gu aslo discloses:
wherein the receiver/clustering module comprises a local state mapping/clustering module to receive at least a portion of the data identifying the presence of the at least two anomalies in the processing function from the at least of the sensor payloads (see Gu Fig. 2, receiving data from rule-based detection 206, scan anomaly detection 208, and payload anomaly detection 210).
Gu-Hentunen does not explicitly disclose:
a global/historical analysis module to receive at least a portion of the data identifying the presence of the at least two anomalies in the processing function from the a storage device.
Bhatt teaches:
a global/historical analysis module to receive at least a portion of data identifying the presence of the at least two anomalies in the processing function from the a storage device (see Bhatt Fig. 1, Performance Evaluation Engine 150 receive behavior anomaly data 128 from a device [storage device] comprising anomaly detection engine 122).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Gu with the teaching of Bhatt for a global/historical analysis module to receive at least a portion of the data identifying the presence of the at least two anomalies in the processing function from the a storage device. One of ordinary skilled in the art would have been motivated because it offers the advantage of providing additional data to help identifying malicious activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130298244 A1; Systems And Methods For Threat Identification And Remediation

US 9635039 B1; Classifying Sets Of Malicious Indicators For Detecting Command And Control Communications Associated With Malware
Techniques may automatically detect bots or botnets running in a computer or other digital device by detecting command and control communications, called “call-backs,” from malicious code that has previously gained entry into the digital device.
US 20160219066 A1; Event Correlation In A Network Merging Local Graph Models From Distributed Nodes
The present disclosure relates generally to computer networks, and, more particularly, to correlating network events by correlating local graph models from distributed nodes in the network.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492